DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendments filed on 15 February 2022 and 09 September 2022, wherein: 
Claims 4-9 are amended.
Claims 1-3 are cancelled.
Claims 4-9 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed applications, Application No. 14/931,868, 14/975,885, 14/975,881, 14/975,888, 14/985,472, 14/985,475, 14/985,478, 15/002,416, 15/002,417, 15/002,418, 15/077,946, 15/182,633, 15/213,423, and 15/455,159, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the disclosure of only one prior-filed application, 15/002,417, recites both a language based facts game and selective bias training.  
However, the disclosures of all of the prior-filed applications fail to provide sufficient written description for “assist a person in changing a strength of a neural connection associated with a maladaptive personality trait through the performance of a combination of actions including first virtual space actions performed using the comping the device and second additional actions including mind actions and real-world actions, associated information specifying a response pattern to external stimuli that predisposes individuals to the maladaptive personality trait and further specifying a target brain wiring that is opposite of the response pattern;” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosures of the prior-filed applications merely, at best, summarily assert “associated information specifying a defective brain wiring and a target brain wiring that is opposite of the defective brain wiring, wherein the defective brain wiring describes a neural connection associated with a response pattern to external stimuli, wherein the neural connection predisposes an individual to the trait”.  Para. 36 of 15/002,417 is exemplary of this and summarily asserts that “[i]ndividuals with anger tend to be biased to notice unfair attributes in a situation or an event and they fail to weigh between fair and unfair attributes of a situation. Different brain regions and neural network of the individual are responsible for such defects. Amygdala (AMY), Hypothalamus (HYP), Periaqueductal Grey (PGY) and the Frontal Cortex (FC) are important brain regions or blocks. When an angry person experiences internal or external stimuli, simultaneously amygdala, hypothalamus, and periaqueductal grey get activated.  These regions are regulated by several regions in the frontal cortex, such as orbito frontal cortex, ventro medial, ventro lateral cortex, dorso medial and dorso lateral frontal cortex. These regions send connection to inhibitory inter neurons within amygdala leading to decrease in amygdala activation, which eventually decrease the activity of hypothalamus, and periaqueductal grey. However, in angry people, the connection between frontal cortex and amygdala is less activated.”  However, the disclosure provides no further information or even examples of “associated information specifying a defective brain wiring and a target brain wiring that is opposite of the defective brain wiring, wherein the defective brain wiring describes a neural connection associated with a response pattern to external stimuli, wherein the neural connection predisposes an individual to the trait”.  
Additionally, the disclosures fail to provide sufficient written description for “at least one game comprising a language based facts game to use the associated information” and “an activity module to carry out the language based facts game repeatedly to aid the individual to change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions” to show one of ordinary skill in the art that Applicant had possession of the claimed invention. In particular, while the disclosures of the prior-filed applications include paragraphs that are identical or similar to para. 59 and 61 of the instant specification which example a game that presents situations/events and a plurality of facts associated with the situation or event, the disclosure is silent regarding “at least one game comprising a language based facts game to use the associated information”.  Additionally, the disclosures are also silent regarding how an activity module, which is a software element, carries out the language based facts game “to aid the individual to change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions”.  In particular, the disclosures of the prior-filed applications are silent regarding how performance of the claimed language based facts game targets a brain wiring and aids the individual to change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions.  
Furthermore, the disclosures of the prior filed applications fail to provide sufficient written description for “wherein the response pattern to external stimuli comprises a first response pattern and a second response pattern that predispose individuals to the maladaptive personality trait, and wherein the target brain wiring comprises a first target brain wiring that is opposite of the first response pattern and a second target brain wiring that is opposite of the second response pattern; wherein the language based facts game corresponds to one of the target brain wirings, and wherein the at least one game further comprises a selective bias training game corresponding to the other one of the target brain wirings” in claim 6 and “the activity module further to carry out one of the games prior to carrying out the other of the games” in claim 7, “wherein the first response pattern is the individual's bias towards unfair attributes of a situation” in claim 8, or “wherein the second response pattern is the individual’s inability to weigh between fair attributes of a situation and unfair attributes of the situation” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The only mention of selective bias training occurs in paragraphs that recite the same as para. 54 of the instant specification which merely recites “[s]elective bias training focuses on cues such as faces in social environments (both threatening and non threatening). Game A 204a may be helpful in training individuals to focus on the non threatening faces. The game would also train them to interpret the appropriate emotions that other people go through faster and focus on the non threatening faces among different faces in social environments (both threatening and non threatening).  The goal may be to see how fast they select the positive stimuli over the threatening stimuli.”  Thus, the disclosures, at best, merely recite that these limitations are performed in results-based language.  
Thus, claims 4-9 do not gain the benefit of priority to US Application No. 14/931,868, 14/975,885, 14/975,881, 14/975,888, 14/985,472, 14/985,475, 14/985,478, 15/002,416, 15/002,417, 15/002,418, 15/077,946, 15/182,633, 15/213,423, and 15/455,159.  Therefore, claims 4-9 have an effective filing date of 03 August 2018.

Information Disclosure Statement
The information disclosure statement filed 08 February 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In particular, the copy of non-patent literature document 1 is only the last page (pg. 76, not the cited pg. 64-76) which is merely a portion of the references section of the document.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system comprising an activity module must be shown or the feature(s) canceled from the claim(s).  Fig. 1 shows the system 100, but the figure does not include activity module 200.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The last sentence of para. 48 recites “Each game 204 includes data indicating the brain rewiring(s) 219, 225 it is capable of achieving, so that the activity module 200 can opt to present a choice of one or more games, which has the capability to achieve the brain rewiring, which the activity module 200 is attempting to achieve.”  This is a run-on sentence which is grammatically incorrect.  It is unclear what is intended with this sentence.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “strength of a neural connection” in claim 4 is a relative term which renders the claim indefinite. The term “strength of a neural connection” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 4, it is unclear how the computing device assists a person in changing a strength of a neural connection associated with a maladaptive personality trait through the performance of a combination of actions including first virtual space actions performed using the computing and device and second additional actions including mind actions and real-world actions and how the claimed activity module carries out the language based facts game repeatedly to aid the individual to change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions.  In particular, one of ordinary skill in the art would not understand how the claimed computing device assists the person in changing a strength of a neural connection associated with a maladaptive personality trait or how the claimed language based facts game is carried out by the activity module such that it aids the individual to change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions.  The disclosure is silent regarding what this “neural connection”, the neural connection’s strength, “the brain wiring”, and the brain wiring’s utilization actually entail.  For instance, no particular “target brain wiring” or its utilization are identified nor exampled, only behavioral traits supposedly associated with a brain wiring.  The disclosure is further silent regarding how the claimed language based facts game actually aids the individual to change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 4, it is unclear how the computing device is claimed to include “at least one game comprising a language based facts game to use the associated information and present, to the individual, a situation and a number of associated facts along with the situation, wherein to play the language based facts game the individual provides answers or selects answers by applying the opposite of the response pattern in an evaluation of the facts”.  Specifically, it is unclear how the at least one game, itself, can perform the function of presenting as well as how computing device is configured to include the at least one game.  One of ordinary skill in the art would understand that a computerized game may be stored in memory or some other storing element. However, the memory element is claimed as separate and distinct from the at least one game and the activity module, which is also claimed as separate and distinct, is merely claimed to “carry out” the language based facts game (which is a sub-element of the at least one game).  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 6, it is unclear which target brain wirings “one of the target brain wirings and “the other one of the target brain wirings” are referring to.  Independent claim 4 recites a target brain wiring along with claim 6 reciting that the target brain wiring comprises a first target brain wiring and a second target brain wiring.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, these are construed as “one of the first and second target brain wirings” and “the other one of the first and second target brain wirings”.  Dependent claims 7-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 7 recites the limitation "the games" at the beginning of line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the other of the games" at the end of line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, it is unclear whether the recited “situation” is the same situation recited in independent claim 4 or another situation.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same.

Regarding claim 9, it is unclear whether the recited “situation” is the same situation recited in independent claim 4 or another situation.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 4, the disclosure fails to provide sufficient written description for “a computing device to assist a person in changing a strength of a neural connection associated with a maladaptive personality trait through the performance of a combination of actions including first virtual space actions performed using the computing device and second additional actions including mind actions and real-world actions”, “associated information specifying a response pattern to external stimuli that predisposes individuals to the maladaptive personality trait and further specifying a target brain wiring that is opposite of response pattern” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The specification summarily asserts that “[i]ndividuals with anger tend to be biased to notice unfair attributes in a situation or an event and they fail to weigh between fair and unfair attributes of a situation. Different brain regions and neural network of the individual are responsible for such defects. Amygdala (AMY), Hypothalamus (HYP), Periaqueductal Grey (PGY) and the Frontal Cortex (FC) are important brain regions or blocks. When an angry person experiences internal or external stimuli, simultaneously amygdala, hypothalamus, and periaqueductal grey get activated.  These regions are regulated by several regions in the frontal cortex, such as orbito frontal cortex, ventro medial, ventro lateral cortex, dorso medial and dorso lateral frontal cortex. These regions send connection to inhibitory inter neurons within amygdala leading to decrease in amygdala activation, which eventually decrease the activity of hypothalamus, and periaqueductal grey. However, in angry people, the connection between frontal cortex and amygdala is less activated.”  See specification at para. 31.  However, the disclosure provides no further information or even examples of “associated information specifying a response pattern to external stimuli that predisposes individuals to the maladaptive personality trait and further specifying a target brain wiring that is opposite of the response pattern” let alone any disclosure for identifying a neural connection (aka a specific synapse) associated with a maladaptive personality trait or its “strength”.  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 4, the disclosure fails to provide sufficient written description for “at least one game comprising a language based facts game to use the associated information” and “an activity module to carry out the language based facts game repeatedly to aid the individual to change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions” to show one of ordinary skill in the art that Applicant had possession of the claimed invention. In particular, while para. 59 and 61 of the specification example a game that presents situations/events and a plurality of facts associated with the situation or event, the disclosure is silent regarding “at least one game comprising a language based facts game to use the associated information”.  Additionally, the disclosure is also silent regarding how an activity module, which is a software element, carries out the language based facts game “to aid the individual in forming, via brain plasticity, a new neural connection corresponding to the target brain wiring specified by the associated information”.  In particular, the disclosure is silent regarding how performance of the claimed language based facts game targets a brain wiring and aids the individual in forming, via brain plasticity, a new neural connection corresponding to the target brain wiring.  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 6-8, the disclosure fails to provide sufficient written description for “wherein the at least one game further comprises a selective bias training game corresponding to the other one of the target brain wirings” in claim 6 and “the activity module further to carry out one of the games prior to carrying out the other of the games” in claim 7 or “wherein the situation comprises a first situation, and wherein the selective bias training game is configured to use the presentation of the selective bias training content to reduce the individual's bias towards unfair attributes of a second situation” in claim 8 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The only mention of selective bias training occurs at para. 54 which merely recites “[s]elective bias training focuses on cues such as faces in social environments (both threatening and non threatening). Game A 204a may be helpful in training individuals to focus on the non threatening faces. The game would also train them to interpret the appropriate emotions that other people go through faster and focus on the non threatening faces among different faces in social environments (both threatening and non threatening).  The goal may be to see how fast they select the positive stimuli over the threatening stimuli.”  Thus, the disclosure merely recites that these limitations are performed in results-based language.  Dependent claims 7-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claims 4-9 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above and below in the rejection of the claims under 35 USC 101, one skilled in the art clearly would not know how to make and use the claimed invention.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.


Claims 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The claimed invention lacks a credible utility since one of ordinary skill in the art would not accept that the claimed system can assist a person in changing a strength of a neural connection associated with a maladaptive personality trait through the performance of a combination of actions including first virtual space actions performed using the computing device and second additional actions including mind actions and real-world actions nor aid the individual to change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions.  The documents “A Consensus on the Brain Training Industry from the Scientific Community” from the Stanford Longevity Center1 and “Brain Games Don’t Work” by Laura Entis2 cited by the Applicant in the Information Disclosure Statement filed 07 February 2019 clearly show that engaging in activities in a virtual environment (i.e., computer/video games) has not been well accepted among the mental health community to change the strength of a neural connection from repeated utilization of the brain wiring, and in turn overcome a “maladaptive personality trait” (Stanford Longevity Center, pg. 2, first full para., “As frequently happens, initial findings, based on small samples, generate understandable excitement by suggesting that some brain games may enhance specific aspects of behavior and even alter related brain structures and functions. However, as the findings accumulate, compelling evidence of general and enduring positive effects on the way people’s minds and brains age has remained elusive.” pg. 2, last para., “To date, there is little evidence that playing brain games improves underlying broad cognitive abilities, or that it enables one to better navigate a complex realm of everyday life.” pg. 4, third full para., “A single study, conducted by researchers with financial interests in the product, or one quote from a scientist advocating the product, is not enough to assume that a game has been rigorously examined.” Entis, pg. 3, para. 2, “Well, more research is in and the results aren’t good for Lumosity or its competitors. The paper, published in the Journal of Neuroscience on Monday, found no evidence that playing brain games (specifically, Lumosity brain games) translated into improvements in cognitive functioning or decision making.”).  These documents identify that the efficacy of computer/video games to engage the brain's neuroplasticity to generate and reroute neural connections for targeted therapy, such as “overcoming a maladaptive personality trait” and “wherein the maladaptive personality trait comprises anger” that are required for achieving success, is a marketing gimmick made without evidentiary support.  Furthermore, the claims and disclosure are silent regarding any means for identifying a neural connection or its strength, or identifying a “target brain wiring”.  
With a lack of any valid and accepted scientific evidence demonstrating that computer/video games are effective for changing the strength of a neural connection, in combination with the absence of any means for even identifying a neural connection or its strength, evidences that one of ordinary skill in the art would not accept that the claimed system can target a specific neural connection in the brain to alter its strength to “overcome a maladaptive personality trait” and “wherein the maladaptive personality trait comprises anger”.

Claims 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
Claims 17-20 have been found to comprise ineligible subject matter.  However, for the purposes of compact prosecution, these claims are further assessed under 35 USC 101.
Step 1
The instant claims are directed to a product which falls under the four statutory categories (STEP 1: YES).
Step 2A, Prong 1
The claims recite assist a person in changing a strength of a neural connection associated with a maladaptive personality trait through the performance of a combination of actions including first virtual space actions and second additional actions including mind actions and real-world actions; storing associated information specifying a response pattern to external stimuli that predisposes individuals to the maladaptive personality trait and further specifying a target brain wiring that is opposite of the response pattern; at least one game comprising a language based facts game to use the associated information and present, to the individual, a situation and a number of associated facts along with the situation, wherein to play the language based facts game the individual provides answers or selects answers by applying the opposite of the response pattern in an evaluation of the facts; carry out the language based facts game repeatedly to aid the individual to change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions.  The dependent claims further recite wherein the maladaptive personality trait comprises anger; or wherein the response pattern to external stimuli comprises a first response pattern and a second response pattern that predispose individuals to the maladaptive personality trait, and wherein the target brain wiring comprises a first target brain wiring that is opposite of the first response pattern and second target brain wiring that is opposite of the second response patter; wherein the language based facts game corresponds to one of the target brain wirings, and wherein the at least one game further comprises a selective bias training game corresponding to the other one of the target brain wirings; carry out one of the games prior to carrying out the other of the games; or wherein the first response pattern is the individual's bias towards unfair attributes of a situation; or wherein the second response pattern is the individual's inability to weigh between fair attributes of a situation and unfair attributes of the situation.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions).  Furthermore, “performance of a combination of actions including first virtual space actions and second additional actions including mind actions and real-world actions”, “wherein to play the language based facts game the individual provides answers or selects answers by applying the opposite of the response pattern in an evaluation of the facts”, “change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions”, “wherein the response pattern to external stimuli comprises a first response pattern and a second response pattern that predispose individuals to the maladaptive personality trait, and wherein the target brain wiring comprises a first target brain wiring that is opposite of the first response pattern and a second target brain wiring that is opposite of the second response pattern; wherein the language based facts game corresponds to one of the target brain wirings, and wherein the at least one game further comprises a selective bias training game corresponding to the other one of the target brain wirings”, “wherein the second response pattern is the individual’s bias towards unfair attributes of a second situation”, and “wherein the second response pattern is the individual’s inability to weigh between fair attributes of a situation and unfair attributes of the situation” also amount to the abstract idea grouping of mental processes since these actions are performed in the mind of the individual.   Thus, the claims recite a judicial exception.  (STEP 2A, PRONG 1: YES).
Step 2A, Prong 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a computing device (claim 4), a memory (claim 4), and an activity module (claim 4) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite these components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their computer functions (i.e., presenting, receiving, and storing data).  This is evidenced by at least Fig. 1-2C, which illustrate the components as either non-descript black boxes or stock images.  Further evidence is provided by the specification.  For instance, para. 40 recites “well-known methods, procedures and components have not been described in detail so as not to unnecessarily obscure aspects of the embodiments.”  This is interpreted to apply to the entirety of the disclosure as none of the methods, procedures and components have been described in detail.  For example, III. System Architecture discloses the hardware (which are not claimed) and IV. Modules of System to Overcome Anger discloses the software in generic terms.  Para. 33 explicitly recites that the processor may be “any hardware which returns outputs by accepting signals, such as electrical signals as input" or “the processor may be implemented as appropriate in hardware, computer-executable instructions, firmware, or combinations thereof.”  Para. 33 also explicitly recites that “computer-executable instruction or firmware implementations of the processor(s) 102 may include computer-executable or machine-executable instructions written in any suitable programming language to perform the various functions described.”  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture nor do the claims recite any limitations that improve the functionality of the computer system.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For instance, while the independent claim 4 generically recites that the computing device is to assist a person in changing a strength of a neural connection associated with a maladaptive personality trait” and dependent claim 5 recites that the maladaptive personality trait comprises anger, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Independent claim 4 identifies that an activity module carries out the language based facts game for merely the intended use of aiding the individual to change the strength of the neural connection, via brain plasticity from repeated utilization of the brain wiring in the performance of the combination of actions.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device, memory, and activity module does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
Step 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology. Additionally, the process is merely an automation of a manual process performed between humans.  The mere automation of manual processes has repeatedly been determined by the courts to be patent ineligible, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  See MPEP 2106.05(a), section I.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  They are well-understood, routine, and conventional functions of a computer, as evidenced by the Applicant’s written description which describe the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Response to Arguments
Applicant’s arguments, filed 15 February 2022 and 09 September 2022, with respect to the rejection of the claims under 35 USC 101, software per se, have been fully considered.  The amendments to the claims obviate the rejection.  Therefore, this rejection has been withdrawn.  

Applicant’s arguments, filed 15 February 2022 and 09 September 2022, with respect to the rejections of the claims under 35 USC 102 and 103 have been fully considered.  The amendments to the claims obviate the rejections.  Therefore, these rejections have been withdrawn.  However, overcoming the rejections of the claims under 35 USC 112, as well as the rejection of the claims under 35 USC 101, credible utility, will likely reintroduce rejections under 35 USC 102 and/or 103.

Applicant's remaining arguments filed 15 February 2022 and 09 September 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments, filed 15 February 2022 and 09 September 2022, against the rejections of the claims under 35 USC 101, credible utility, Applicant asserts that the claims have been amended to overcome the rejection.
Examiner respectfully disagrees.  Applicant is directed to the rejection, above, which has been updated to address the amendments to the claims.
Applicant then asserts that the evidence relied upon in the rejection is about virtual activities performed in isolation and as such does not establish that the amended claimed system lacks utility.
Examiner respectfully disagrees.  Applicant’s assertion is merely a conclusory statement made without substantive support and is not persuasive.  Regardless, Applicant is directed to the rejection, above, which has been updated to address the amendments to the claims which identify that the rejection stands.
Applicant follows with asserting that unpublished documents that Applicant refers to as Exhibit A-C provide evidence that the claimed system has utility.
Examiner respectfully disagrees.  Besides being improperly submitted and Exhibits A and B also being unpublished documents, Exhibits A-C are silent regarding the issues associated with the lack of credible utility.  For instance, they are all silent regarding any meaningful disclosure of the claimed invention targeting specific brain wiring, neural connections (aka synapses), or a strength of a neural connection as claimed.  Thus, they provide no substantive or persuasive value.

Regarding Applicant’s arguments, filed 15 February 2022 and 09 September 2022, against the rejections of the claims under 35 USC 101, judicial exception, Applicant asserts that the claims have been amended to overcome the rejection.
Examiner respectfully disagrees.  Applicant is directed to the rejection, above, which has been updated to address the amendments to the claims.
Applicant then points to Exhibit A and C as evidence that there is an important technology or field (app-based intervention), which is improved by a portable computing device, which is recited in the claim as amended.
Examiner respectfully disagrees.  Again, besides being an improperly submitted documents, Exhibits A and B are silent regarding any evidence towards identifying additional elements in the claims that either integrate the judicial exception into a practical application or add significantly more.  Further, one of ordinary skill in the art would not accept that the mere use of a portable computing device to implement an “app” (aka software application) is an improvement to the app because the mere implementation of apps on a portable computing device, such as a smartphone, is ubiquitous to portable computing device technology.  Regardless, Applicant’s argument is moot because the pending claims are silent regarding a “portable” computing device.  

Regarding Applicant’s arguments, filed 15 February 2022 and 09 September 2022, against the objection to the drawings, Applicant asserts that the requirements of 37 CFR 1.83(a) have been satisfied because the activity module is shown in Fig. 2 and the specification recites that “the system 100 includes an activity module 200”.
Examiner respectfully disagrees.  The drawings are silent regarding any illustration of the system 100 including an activity module 200.  Fig. 2 illustrates an activity module by itself, untethered from any system.

Regarding Applicant’s arguments, filed 15 February 2022 and 09 September 2022, against the objection to the specification, Applicant asserts that the specification has been amended to overcome the objection.
Examiner respectfully disagrees.  While it is noted that Applicant found a typo to fix in para. 42, the specific objection is with respect to para. 48.

Regarding Applicant’s arguments, filed 15 February 2022 and 09 September 2022, against the rejections of the claims under 35 USC 112(a), Applicant asserts that the claims have been amended to overcome the rejection.
Examiner respectfully disagrees.  Applicant is directed to the rejections, above, which have been updated to address the amendments to the claims.

Regarding Applicant’s arguments, filed 09 September 2022, with respect to the video interview held 08 September 2022, Applicant asserts that the rejection of the claims under 35 USC 101, credible asserted utility or well-established utility, was rebutted.
Examiner respectfully disagrees.  While Applicant made arguments against the rejection, the rejection was not rebutted as the arguments were not persuasive.  For instance, (1) the amendments to the claims do not overcome the rejections under 35 USC 101, credible utility, or 35 USC 101, judicial exception.  Applicant is directed to the rejections, above, which have been updated to address the amendments to the claims.  (2) Exhibit A was not part of the interview held 08 September 2022, nor has it been properly submitted for formal consideration.  Regardless, Exhibit A (Vivekananda) is addressed in the response to arguments of 15 February 2022 above to not hold substantive or persuasive value with respect to the instant claims.  (3) Exhibit B is an unpublished document and has not been submitted properly for formal consideration.  It was identified in the interview that the Examiner would speak with a USPTO quality specialist to identify the best course of action for proper submission, the result of which was identified in the Interview Summary mailed 14 September 2022 (submit the document with a declaration/affidavit under 37 CFR 1.132 with associated remarks).  (Bolded for emphasis).  While it is noted that the Interview Summary was mailed 14 September 2022, it was written 08 September 2022, the same day as the interview itself.  Regardless, Exhibit B is addressed in the response to arguments of 09 September 2022 above to not hold substantive or persuasive value with respect to the instant claims.  (4) Exhibit C is a website and Applicant merely asserted that users have to pay only after seeing changes in their emotional health as evidence of utility.  Examiner respectfully disagrees.  Exhibit C is not formally considered as it has not been properly submitted.  See MPEP 609.04(a)(I).  Furthermore, Applicant’s assertion is purely a marketing gimmick and provides no substantive support to the eligibility of the instant claims under 35 USC 101.  (5) As identified above, any document discussed in the interview was identified to be submitted with a declaration/affidavit under 37 CFR 1.132 with associated remarks, not by filing “this supplemental reply”.  (6) The amendment to the title is noted.  (7)  It is unclear why Applicant points to a GOOGLE website for an application that is incorporated by reference with asserted support for an amendment.  Common practice is to cite to the US application directly.  Regardless, Applicant’s asserted support is insufficient as identified with respect to a maladaptive personality trait in at least the rejections of claim 4 under 35 USC 112(a).

The rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Stanford Longevity Center. (2014, October 20). A Consensus on the Brain Training Industry from the ... Retrieved March 12, 2018, from http://longevity3.stanford.edu/blog/2014/10/15/the-consensus-on-the-brain-training-industry-from-the-scientific-community-2/
        2 Entis, L. (2017, July 10). Brain Games Don't Work. Retrieved March 12, 2018, from http://fortune.com/2017/07/10/brain-games-research-lumosity/